Citation Nr: 0215440	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  00-02 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of right knee injury, from April 1, 
1998.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of right ankle injury, from April 1, 
1998.

3.  Entitlement to an initial compensable evaluation for 
plantar fasciitis with bilateral heel spurs, from April 1, 
1998.

(The issue of entitlement to service connection for a 
gastrointestinal disorder will be the subject of a future 
separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from April 1986 to March 
1998.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision that granted 
service connection for disabilities that included right knee 
injury, right ankle injury and residuals of plantar fasciitis 
with bilateral heel spurs, rated 10 percent, 10 percent and 
zero (noncompensably) percent disabling, respectively, 
effective from April 1, 1998.  A notice of disagreement (NOD) 
as to the initial evaluations assigned was received in April 
1999.  A statement of the case (SOC) was issued in July 1999.  
A substantive appeal was received in January 2000.  
Supplemental statements of the case were issued in July 2000 
and May 2002.

Because the veteran has appealed the initial evaluations 
assigned for the service-connected right knee, right ankle 
and bilateral plantar fasciitis, the Board has characterized 
such issues in accordance with the decision in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing appeals 
from original awards from claims for increased ratings). 

The Board points out that the issues of service connection 
for sinusitis and residuals of lumbosacral strain with 
spondylosis, which were previously developed for appellate 
review, were granted by rating action dated in May 2002.  As 
this is considered full grants of the benefits sought on 
appeal, and no disagreement with the initial ratings assigned 
has been received, these matters are withdrawn from appellate 
consideration.  

The veteran and his spouse testified in support of his claims 
before a hearing officer at the RO in March 2000; the 
transcript of which is of record.

In February 2001, the Board remanded the case to the RO for 
additional development.  Following completion of the actions 
requested on remand, the RO continued the denial of the 
claim.  The case is once again before the Board for further 
appellate consideration.  

As a final preliminary matter, the Board also notes that it 
is undertaking additional development with respect to the 
claim of service connection for a gastrointestinal disorder, 
which has also been developed for appellate review, pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (January 
23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  When 
it is completed, the Board shall provide notice of the 
development as required by Rule of Practice 903 (67 Fed. Reg. 
3,099, 3,105) (January 23, 2002) (codified at 38 C.F.R. 
§ 20.903 (2002)).  After giving the notice and reviewing your 
response to the notice, the Board shall prepare a separate 
appellate decision addressing that issue.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  Since April 1, 1998, the veteran's right knee disability 
has been manifested by limitation of flexion, to at worst 95 
degrees, with crepitus, tenderness, swelling and subjective 
complaints of pain, give-way weakness, and locking indicative 
of no more than mild right knee impairment; degenerative 
changes are currently shown on X-ray.

3.  Since April 1, 1998, the veteran's right ankle disability 
has been manifested by some pain and tenderness at the 
lateral and/or medial aspect, and trace swelling with 
subjective complaints of flare-ups of pain every 1 1/2 years; 
however, the appellant has been shown to have full range of 
motion of the right ankle on examination, without bony 
abnormality, laxity, erythema, effusion or increased warmth.  
He also has normal strength and pulses in the right lower 
extremity and no gross motor or sensory deficit has been 
shown.

4.  Since April 1, 1998, the veteran's plantar fasciitis with 
bilateral heel spurs has been manifested by right heel 
tenderness, and subjective complaints of pain and swelling on 
increased activity two to three times a year; there is no 
evidence of abnormal weightbearing, signs of painful motion, 
edema, instability or weakness, skin or vascular changes or 
deformity, and there is no indication for orthotics; such 
findings do does not equate to moderate foot impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for residuals of right knee injury have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003-5010, 5257 (2002).

2.  The criteria for an initial evaluation in excess of 10 
percent for residuals of right ankle injury have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5271 (2002).

3.  The criteria for an initial compensable evaluation for 
plantar fasciitis with bilateral heel spurs have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.31, 
4.71a, Diagnostic Code 5284 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
Supp. 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159(b)(2002)).  In addition, they 
define the obligation of VA with respect to its duty to 
assist the claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A (West Supp 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159(c) (2002)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, has been met.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159).  In a May 2001 letter, the RO not only 
informed the veteran and his representative of the notice and 
duty to assist provisions of the VCAA, but what the evidence 
had to show to establish entitlement to an increased rating, 
what medical and other evidence the RO needed from him, which 
requests for records had yielded negative responses, and what 
information or evidence the veteran could provide in support 
of the claim.  Hence, the duty to notify has been met.

The Board finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim.  He underwent VA 
examinations in July 1998 and March 2002, and private 
clinical records dated in August 1999 have been associated 
with the claims folder.  He was afforded a personal hearing 
at the RO in March 2000 where he indicated he had received no 
other treatment for the service-connected disabilities, and 
the case was remanded in February 2001 for additional 
development.  Significantly, neither the appellant nor his 
representative has indicated, and there is otherwise no 
indication that there exists any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained. 

Under these circumstances, the Board finds that adjudication 
of the claims on appeal at this juncture, without directing 
or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claim is ready to be considered on the merits.

The service medical records reflect that the veteran injured 
his right knee, ankle and feet during service, and was 
treated on numerous occasions for residuals thereof.  He 
underwent multiple surgical procedures on the right knee in 
service, the last one in December 1996, and was subsequently 
medically discharged from active duty as a result of a right 
knee disorder.

Service connection for right knee disability, a right ankle 
disorder and plantar fasciitis with bilateral heel spurs was 
granted by rating action dated in February 1999 and 10 
percent, 10 percent and noncompensable ratings were assigned, 
respectively, effective from April 1, 1998.  The veteran and 
his representative now contend that these service-connected 
disorders are more disabling than reflected by the initial 
disability evaluations and warrant higher ratings.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the recent Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluations assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.  

Additionally, when evaluating musculoskeletal disabilities, 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

1.  Right knee disability

Factual background

The veteran underwent VA examination in July 1998 and stated 
that since injury in service, he had continued to have pain 
and intermittent swelling of the right knee, especially with 
exercise or activity.  He related that since surgery in 1996, 
there had been a constant dull pain which fluctuated in 
intensity.  The veteran said that he wore a knee brace 
intermittently with exercise and increased activity.  He 
noted that he had some difficulty climbing stairs and 
experienced sharp pain under his kneecap when doing this.

Upon physical examination, it was reported that there was 
full range of motion of the right knee with a positive scar 
over the patella.  No joint laxity or patellar tenderness was 
appreciated.  There was mild point tenderness of the lateral 
aspect of the right knee with deep palpation.  There was no 
subpatellar tenderness with movement.  Strength was +5/5 and 
symmetrical, bilaterally, with 2+ symmetrical pulses, 
bilaterally, throughout all extremities.  No gross motor or 
sensory deficits were appreciated.  An X-ray of the right 
knee was interpreted as showing a normal bony structure.  The 
joint surfaces were noted to be smooth, and the soft tissue 
was clear.  An impression of right patellar femoral syndrome 
was rendered.  The examiner commented that veteran might have 
some residual pain, but that this was a treatable problem 
with appropriate exercise and strengthening.  

The veteran testified in March 2000 that he had pain and 
constant swelling of the right knee with a feeling of giving 
way at times.  He stated that he particularly had pain under 
the kneecap, and that pain was worse upon standing up, or if 
the knee was kept in one position for an extended period of 
time.  The appellant related that the knee was tender to 
touch, and that he had difficulty going down stairs.  

The veteran underwent VA examination in March 2002 where 
pertinent medical history was reviewed.  He complained of 
pain, weakness, stiffness, swelling, inflammation and locking 
of the right knee.  It was reported that he noted a constant 
level of symptoms that were aggravated or flared up with 
walking, bending the knee, prolonged sitting, or going up and 
down stairs, which affected his activities during and outside 
of work.  It was related that he had decreased weightbearing 
capacity and took Motrin twice a day for his symptoms.  He 
said that he had not missed any work because of the knee 
disorder.  

Upon examination of the lower extremities, leg lengths were 
observed to be equal at 87 centimeters, bilaterally.  It was 
noted that the veteran did not require assistive devices for 
walking.  Gait and posture were normal, and it was indicated 
that he did not have limited function in standing or walking.  
There was no erythema, effusion or increased warmth of the 
right knee.  Swelling was observed near the lateral and 
superior right patella.  It was reported that there was 
significant crepitus in the knee.  Mild tenderness was 
elicited with pressure over the right kneecap.  It was noted 
that extension was to zero degrees, and flexion was to 95 
degrees, as compared to range of motion from zero to 115 
degrees in the asymptomatic left knee.  The drawer and 
McMurray's tests were within normal limits, bilaterally.  It 
was reported that range of motion of the affected knee was 
not additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination, and that patellofemoral syndrome 
was the primary factor limiting range of motion.  

An X-ray of the knee was interpreted as showing old injury of 
the patella tendon with dystrophic calcification identified 
within the substance of the tendon.  Mild osteoarthropathy of 
the knee joint was also noted.  Diagnoses of status post 
multiple acute knee strains, patellofemoral syndrome with 
ongoing residuals of pain and decreased range of motion, and 
osteoarthritis of the right knee joint were rendered.  

Legal Analysis

The Board observes that historically, the RO has rated the 
veteran's right knee disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, which provides that slight impairment 
of either knee, including recurrent subluxation or lateral 
instability warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate impairment.  A 30 percent 
evaluation requires severe impairment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257. 

Applicable regulations also provide that knee disability may 
be rated on the basis of limitation of motion under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or Diagnostic Code 5261.  The 
Rating Schedule provides that flexion of the leg limited to 
60 degrees warrants a noncompensable rating; flexion limited 
to 45 degrees warrants a 10 percent rating; flexion limited 
to 30 degrees warrants a 20 percent rating; and flexion 
limited to 15 degrees warrants a 30 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  Extension limited to 5 
degrees warrants a noncompensable rating; extension limited 
to 10 degrees warrants a 10 percent rating; extension limited 
to 15 degrees warrants a 20 percent rating; and extension 
limited to 20 degrees warrants a 30 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  Flexion of the knee to 
140 degrees is considered full, and extension to 0 degrees is 
considered full.  See 38 C.F.R. § 4.71, Plate II.  

The record reflects that the veteran complains of pain, 
weakness, stiffness, swelling, inflammation and locking of 
the right knee, and indicates that such symptoms have 
significantly circumscribed his activities.  Recent evidence 
indicates that he does have symptoms which include swelling, 
crepitus, and mild tenderness to pressure of the kneecap.  On 
VA examination in July 1998, the veteran indicated that he 
sometimes wore a knee brace with exercise and increased 
activity.  However, the medical evidence does not identify 
joint laxity or instability as a residual of his 
postoperative right knee injury residuals, and no erythema, 
effusion or increased warmth has been observed.

More recently, however, evidence has revealed the presence of 
degenerative joint disease, resulting in slightly limited 
flexion and painful motion.  Therefore, the veteran's right 
knee disability may concurrently be rated under Diagnostic 
Code 38 C.F.R. § 4.71a, Diagnostic Code 5010, reflecting 
evaluation of the disability on the basis of traumatic 
arthritis.  See 38 C.F.R. § 4.27 (2002).  Under Diagnostic 
Code 5010, traumatic arthritis is evaluated as degenerative 
arthritis under Diagnostic Code 5003, which provides that 
arthritis established by x-ray findings, will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(here, Diagnostic Code 5260, for limitation of flexion of the 
leg at the knee joint, and Diagnostic Code 5261, for 
limitation of extension of the leg at the knee joint).  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a 10 percent rating is assignable for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added.

The veteran's complaints of pain and instability, weakness 
and limitation of function of the left knee are duly noted.  
There is, however, no objective evidence establishing 
limitation of motion of either flexion or extension of the 
right knee that would meet the criteria for the minimal 
compensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5260 or 5261, respectively.  There is also no indication that 
the veteran experiences such disabling pain and weakness so 
as meet the criteria for the minimum compensable evaluation 
under either Diagnostic Code 5260 or 5261 during flare-ups.  
On VA examination in March 2002, the VA examiner acknowledged 
the veteran's complaints of pain, swelling, locking and 
weakness and inflammation.  It was also noted, however, that 
on the basis of the information provided (the veteran's 
documented medical history and assertions), there was no 
objective evidence of additional pain on motion, weakness, 
fatigue or lack of endurance beyond that observed on 
examination.  Therefore, the Board finds that the evidence of 
record is consistent with no more than slight impairment of 
the right knee, which would warrant no more than a 10 percent 
evaluation under Diagnostic Code 5257, even with 
consideration of applicable criteria under the provisions of  
See 38 C.F.R. §§ 4.40, 4.45 and 4.59  See also DeLuca v. 
Brown, 8 Vet. App. at 204-7 and Johnson v. Brown, 9 Vet. App. 
7 (1996).  

As noted above, range of motion studies conducted during the 
course of the appeal period show that the veteran had range 
of motion from zero, to at worst 95 degrees.  Clearly, no 
objective evidence of extension loss has been shown so as to 
warrant a compensable evaluation under Diagnostic Code 5261.  
The extent of limited flexion shown is similarly not 
compensable under Diagnostic Code 5260.  The Board notes, 
however, that some limitation of motion, with pain, has been 
shown, and that the veteran has subjectively complained of 
experiencing pain, swelling, and weakness for which a 10 
percent evaluation may be assigned under the provisions of 
Diagnostic Code 5003.  The Board notes in this instance that 
assignment of a 10 percent evaluation for arthritis is 
consistent with 38 C.F.R. §§ 4.40 and 4.45, and the DeLuca 
decision, as well as the principle underlying the rating 
schedule that painful motion is entitled to at least the 
minimum assignable evaluation for the joint.  See 38 C.F.R. 
§ 4.59.

Pertinent to the current appeal, the Board notes that the 
General Counsel of VA has held that a veteran who has 
arthritis and instability in the knee may receive separate 
ratings under Diagnostic Codes 5003 and 5257.  In this case, 
however, the Board thus finds that consideration of the 
veteran's entitlement to separate, compensable evaluations 
under Diagnostic Codes 5257, and Diagnostic Codes 5003-5010, 
is not for consideration as no objective or clinical findings 
of instability have been shown on examination.  Moreover, the 
requisite limitation of motion required for a zero percent 
evaluation under Codes 5260 or 5261, limitation of flexion to 
60 degrees or limitation of extension to 5 degrees, has not 
been demonstrated so as to warrant separate evaluations under 
Codes 5257 and 5003.  See VAOPGCPREC 23-97 (July 1, 1997; 
revised July 24, 1997); and VAOPGCPREC 9-98 (Aug. 14, 1998).

After a review of the totality of the medical evidence, the 
Board finds that a disability evaluation in excess of 10 
percent is not warranted for the right knee under any 
applicable rating criteria since the date of the initial 
grant of service connection.  See Fenderson.

2.  Right ankle disability. 

Factual Background

Moderate limitation of motion of either ankle warrants a 10 
percent evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. § 4.71a. Diagnostic Code 
5271.  Ankylosis of either ankle warrants a 20 percent 
evaluation if the ankle is fixed in plantar flexion at an 
angle of less than 30 degrees.  A 30 percent evaluation 
requires that the ankle be fixed in planter flexion at an 
angle between 30 degrees and 40 degrees or in dorsiflexion at 
an angle between 0 and 10 degrees.  Ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with abduction, adduction, 
inversion or eversion deformity, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2002).

On VA examination in July 1998, the veteran noted that he 
continued to have some intermittent pain at the lateral 
aspect of the right ankle.  He denied swelling or trouble 
with range of motion or weightbearing.  Upon examination, the 
appellant was observed to have trace edema over the lateral 
malleolus of the right ankle.  He had full range of motion of 
the right ankle.  There was increased pain with eversion and 
mild point tenderness just below the lateral malleolus in the 
soft tissue.  No bony abnormality or laxity was noted.  
Strength was +5/5 and symmetrical, bilaterally, with 2+ 
symmetrical pulses, bilaterally, throughout all extremities.  
No gross motor or sensory deficits were appreciated.  An 
impression of right ankle sprain with residual symptoms was 
rendered.  The examiner commented that the condition should 
not have been significantly limiting, and could be adequately 
treated with appropriate exercise and strengthening.

The veteran testified in March 2000 that he always had right 
ankle pain which was worse when he walked around, or had to 
stand to work.  He related that he took Motrin for relief of 
right ankle pain.  Received at the hearing were private 
clinical records dated in August 1999 showing that the 
appellant re-injured his right ankle while descending some 
steps, and was treated for resulting pain and minimal 
swelling of the medial aspect.  It was noted that he had some 
difficulty with weightbearing.  The appellant was issued 
crutches.  

On VA examination in March 2002, the veteran stated that he 
had occasional flare-ups of right ankle pain, but that the 
frequency of such was rare, and had only occurred a couple of 
times in the past 1 1/2 years.  He related that when he did 
have an exacerbation, it tended to bother him for a two to 
three-week period, but that in between flare-ups, he had no 
problems or limitations as a result of the right ankle 
disability.  Upon examination of the right ankle, it was 
observed that there was no erythema, swelling, effusion or 
increased warmth.  Dorsiflexion was to 20 degrees, and 
plantar flexion was to 45 degrees with pain.  It was noted 
that range of motion of the ankle was additionally limited by 
pain, but not by fatigue, weakness, lack of endurance or 
incoordination.  It was reported that an X-ray of the right 
ankle was negative.  A diagnosis of status post right ankle 
sprain with residual pain was rendered. 

Legal Analysis

A careful review of the evidence reveals that although the 
veteran asserts that the symptoms associated with his 
service-connected right ankle disability are more disabling 
than reflected by the currently assigned disability 
evaluation, the clinical evidence of record does not support 
this assessment.  On both post service examinations, the 
appellant was shown to be able to fully achieve normal 
plantar flexion and dorsiflexion according to normal clinical 
standards as set forth in 38 C.F.R. § 4.71, Plate II (2002).  
Additionally, there is no clinical evidence of ankylosis or 
deformity for which a higher rating might be warranted under 
any other applicable diagnostic code pertaining to the ankle.  
See 38 C.F.R. § 4.71a, Diagnostic Codes, 5270, 5272, 5273, 
5274 (2002).

In considering additional functional impairment which may be 
attributed to pain and weakness, the Board acknowledges the 
veteran complaints of flare-ups of right ankle pain, 
including on use, and the effect that such symptoms have had 
on his  daily activities and employment.  It is noted that 
some pain has been elicited upon clinical manipulation of the 
ankle and slight swelling was observed in July 1998.  The 
record, indicates, however, that the appellant himself most 
recently admitted on VA examination in March 2002 that he had 
no chronic problems or limitations as a result of the right 
ankle disability and that his flare-ups were rare.  No edema, 
effusion, redness, heat, or abnormal movement was observed at 
that time, and the veteran has presented no continuing 
clinical evidence to the contrary.  Moreover, it was reported 
by the examiner that such factors as fatigue, weakness, lack 
of endurance or incoordination were not shown so as to 
demonstrate disability that would support the assignment of a 
higher rating.  The Board thus finds that there is no 
clinical information of record, overall, to substantiate a 
degree of severity that rises to the level of an evaluation 
in excess of 10 percent for the right ankle.  It is thus 
found that the preponderance of the evidence, even when 
additional functional impairment is considered due to 
complaints of pain and flare-ups, is against a rating in 
excess of 10 percent, and a basis for a rating under a 
separate additional diagnostic code is not demonstrated.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45; see also VAGCOPPREC 9-98 (Aug. 14, 1998).  Therefore, a 
disability evaluation in excess of 10 percent is not 
warranted under any applicable rating criteria since the date 
of the initial grant of service connection for the right 
ankle.  See Fenderson.

3.  Plantar fasciitis with bilateral heel spurs.

Factual Background

The veteran's service-connected plantar fasciitis with 
bilateral heel spurs have been evaluated by analogy under 38 
C.F.R. § 4.71a, Diagnostic Code 5284 (2002), which indicates 
that it is a condition unlisted in the rating code.  See 
38 C.F.R. §§ 4.20. 4.27 (2002).  Under Diagnostic Code 5284, 
moderate residuals of foot injuries warrant a 10 percent 
evaluation.  A 20 percent evaluation requires moderately 
severe residuals of foot injuries.  A 30 percent evaluation 
requires severe residuals.  38 C.F.R. § 4.71a, Diagnostic 
Code 5284.  Id.

The veteran testified in March 2000 that he had pain under 
the heels of his feet which was exacerbated by how much he 
was on his feet or walked around.  He stated that pain was 
worse on increased activity and that he had been prescribed a 
walking boot and inserts, neither of which had provided any 
relief.  He said that painful feet were a recurring problem.  
Received at the hearing were private clinical records dated 
in August 1999 in which it was noted that he was treated for 
right heel pain.  It was recorded that he had awakened that 
morning, and had been unable to bear weight secondary to pain 
on the bottom of the foot.  Tenderness was elicited at the 
plantar surface of the heel.  Upon follow-up some days later, 
it was noted that his painful heel had become a chronic 
condition and had gotten worse since the injury.

Pursuant to Board remand of February 2001, the veteran 
underwent VA examination in March 2002.  He stated that he 
did not have any foot problems or limitations on a day-to-day 
basis, but that he would experience a flare-up of right foot 
pain and swelling at rest, and with standing or walking 
approximately two to three times a year.  The appellant 
related that nothing in particular brought on the flare-ups, 
and that staying off his feet helped to alleviate his 
symptoms.  It was noted that when he had heel pain, he 
performed his tasks as usual, and worked through the pain. 

Upon examination, it was reported that the feet were without 
signs of abnormal weightbearing, but that the veteran did 
have flat feet upon weightbearing and non-weightbearing.  
Alignment of the Achilles tendon was good.  Examination of 
the feet revealed no signs of painful motion, edema, 
instability or weakness.  Tenderness was elicited in the 
right heel only.  There were no skin or vascular changes or 
deformities, to include hammertoe, high arch or clawfoot.  
The examiner observed that hallux valgus was present, 
bilaterally, with 10 degree angulation and zero degree 
dorsiflexion at the first metatarsal phalangeal joint on the 
right, and 15 degrees of angulation and a zero degree of 
dorsiflexion of the first metatarsal phalangeal joint on the 
left.  It was noted that the veteran did not require 
orthotics. 

An X-ray of the feet revealed an old healed base of the fifth 
metatarsal, left foot, and minimal bunion formation of the 
first metatarsophalangeal joint of both feet with mild 
degenerative arthritic changes of the first 
metatarsophalangeal joint of the left foot.

Legal Analysis

The Board acknowledges the veteran's complaints of recurring 
pain of both feet, as well as occasional swelling of the feet 
upon use, and any functional loss resulting therefrom.  The 
private clinical records reflect that he experienced painful 
symptoms affecting the right heel following injury in August 
1999, and tenderness of the right heel was elicited upon VA 
examination in March 2002.  However, beyond the complaints 
and findings noted previously, it is not demonstrated that 
there are other objectively manifested pathology to support 
more than a noncompensable rating for the service-connected 
bilateral foot disability.  No signs of painful motion, 
edema, instability or weakness of the feet were exhibited on 
examination in March 2002.  The clinical evidence does not 
show that he has sought any consistent treatment in this 
regard, and no painful motion or swelling was observed on 
recent examination.  As well, the record reflects that he  
admitted at that time that he did not experience foot 
problems or limitations on a day-to-day basis, and that he 
only had flare-ups of right foot symptoms approximately two 
to three times a year.  Moreover, the Board observes that the 
appellant has other significant disability of the feet, 
including bilateral hallux valgus deformity and flatfeet, 
which are not service-connected.

Examination of both feet have not disclosed that the service-
connected disability impacts the veteran's gait or limits 
standing or walking, and no problems in foot clearing and 
push off, squat, or toe or heel rise were reported upon 
examination.  It was indicated that there are no skin or 
vascular changes and no neurologic deficit is noted, or that 
there is a need for orthotics.  The Board thus finds that 
while the feet may be intermittently symptomatic to some 
extent, it is not clinically demonstrated that such 
impairment comports with the degree of functional loss 
envisioned by DeLuca with manifestations consistent with 
weakened movement, incoordination, and fatigability.  
Therefore, absent a finding or more objectively manifested 
pathology of the feet, or any clinical indication that 
bilateral foot impairment equates to moderate foot disability 
under Diagnostic Code 5284, it is found that the service-
connected foot disability does not warrant an evaluation in 
excess of zero percent under any applicable rating criteria 
since the date of the initial grant.  See Fenderson. 



Conclusion

The Board thus finds no basis for assignment of any higher 
evaluation under any other potentially applicable diagnostic 
code pertaining to the right knee, right ankle or bilateral 
feet throughout the appeal period.  Additionally, there is no 
showing that the symptomatology associated with those 
service-connected disabilities reflects such exceptional or 
unusual disability pictures as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that the disabilities are not 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating).  
Moreover, the conditions are not shown to warrant frequent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to remand the claims to the RO for 
the procedural actions outlined in 38 C.F.R. §  3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



ORDER

An initial evaluation in excess of 10 percent for residuals 
of right knee injury is denied.

An initial evaluation in excess of 10 percent for residuals 
of right ankle injury is denied.

An initial compensable evaluation for plantar fasciitis with 
bilateral heel spurs is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

